CaSe 2:17-Cv-08377-DOC-G.]S Document 42 Filed 11/14/18 Page 1 of 1 Page lD #:240

 

 

 

 

POS-015
ATroRNEY oR PARTv wrrHouT A1'roRNEv(Na/ne, share aar number and address); CA State Bar #51693 FOR COURT USE ONLV
Scott .l. Tepper
_Garf`ield & Tepper, A Partnership of Professional Corporations
l 1333 lowa Avenue
Los Angeles, CA 90025-4214
TELEPHONE No.: 3 ]()_277-] 981 FAX N°'(°p"°"")" 818-225-5350
E-MAlL ADDRESS (Oplional): Scottjtepper@msn_com
MTORNEV FOR (N°'"°)" Judgment Creditor Gary Gorham
UNITED STATES DISTR|CT COURT
sTREET ADDRESS: CENTRAL DlSTRlCT OF CALIFORNlA
MA'L'NG ADDRESS: 255 E. Temple Street
C'TY AND Z'P C°DE= Los Angeles, CA 900 l 2
aRANcH NAME;
PLA|NT|FF/PETIT|ONER: In re Mark Elias Crone // Jeffrey A. Rinde, et al.
DEFENDANT/RESPONDENT: Gary Gorham
CASE NUMBER'.
NOT|CE AND ACKNOWLEDGMENT OF RECE|PT-CIV|L 2517-CV_08377_DOC (stx)

 

 

 

 

TO (inserf name of party being served): CKR Law, LLP by sewing Mark E. Crone, its agent for service of process

 

NOT|CE

The summons and other documents identified below are being served pursuant to section 415.30 of the Califomia Code of Civi|
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons

on you in any other manner permitted by law.

|f you are being served on behalf of a corporationl an unincorporated association (including a partnership)l or other entity, this
form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
entity. ln all other cases. this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
summons. lf you return this form to the sender, service of a summons is deemed complete on the day you sign the
acknowledgment of receipt below.

 

 

 

Date of mailing: emailed November 8, 2018

SCO'I`TJ. TEPPER ,

f
(TVPE OR PR|NT NAME) (SIGNATURE OF SENDE {)T BE A PARTY lN TH|S CASE)

ACKNOWLEDGMENT OF RECE|PT
This acknowledges receipt of (to be completed by sender before mailing).'
l. \:\ A copy of the summons and of the complaint.
2. Other (specify):
(l) Application for Appearance and Examination of CKR Law, LLP re: Enforcernent of Judgment
by Declaration of Scott J. Tepper; Exhibits;
(2) Order to Appear for Examination of Third Person re: Enforcement of Judgment; and

(3) Subpoena to Produce Documents.
(To be completed by recipienv:

Date this form is signed:NOVembel`/f 2018

    
  

/

Mark E. Crone a cut for se ice for CKR Law LLP

[TYPE OR PR|NT OL|R NAME AND NAME OF ENT|TY |F ANY
ON \¢\¢|'HOSE BEHN.F TH|S FDRM 15 SlGNED|

 

_- UR E 0 'ERSC|N ACKNOWLEDG|NG RECE|PT, W|TH YTTLE lF
- EDGMENT lS MADE ON BEHALF OF ANOTHER PERSON GR ENT|TY|

Plge1af1

F‘Z“.L?=.‘-‘Fé°.$i°éi“§i'€;ii§'h`§” NoTlcE AND AcKNowLEDGMENT oF RECE|PT - clvlL °°°°°'°"" P'°“°'"°-

§§ 415.30, 417.10
POS-015 {Rev. .lanuary 1, 2005] www.coum'nfo_ca.gov

